DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “DA” has been used to designate both the distance between the glass containers and the traversing length of the burners in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  providing a plurality of burners on a least one side is grammatically incorrect.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “from each one another” is grammatically incorrect.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites moving the burners back to a starting distance DI.  The term “back to” implies a starting position, however, the claim recites “back to a starting 
Claim 1 recites directing the flame continuously on the surface of each container up to a first advance distance. It is unclear what the advance distance is. Is this a length of the glass container that is exposed to the burner, or a traveling distance of the burner along the conveyor belt. Please clarify.
Claim 1 recites the step of adjusting the speed and distance of the containers, in real time, to achieve better burner positioning and to absorb any phase shift of the conveyor belt. There are several issues with this limitation. First, it is unclear what the adjustment is made relative to. For example, adjusting the distance of the containers relative to what? Is it a distance between the glass containers themselves? Second, it is unclear what the metes and bounds of “in real time” are. It is unclear what is meant by this term. Isn’t any adjustment made considered being made in real time? Third, it is unclear what the relative term “better burner positioning” involves. The term “better burner positions” renders the claim indefinite. The term “better burner positions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lastly, the adjustment step may appear to be conditional based on a phase shift of the conveyor belt. For example, if a phase shift does not occurs, then the adjustment is not necessary. Thus, it is unclear if this is an active step of adjustment or just a conditional step that is made optional based on whether a phase shift occurs. Please clarify.
Claim 1 recites the limitation "the speed and distance" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the speed of the conveyor belt" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the separation between containers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the tracking speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the line of advance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites moving the burners forward by projecting the heat flow in line 1. It is unclear how projecting the heat flow actually moves a burner. 
Claim 5 recites moving the burners to a first distance is unclear. It is unclear if the burners are being “move to” a position d1 or is “being moved” a distance of d1. Similarly, it is unclear if the burners are being “move to” a position d2 or is “being moved” a distance of d2. Again, the same for d3 and DI.
Claim 6 recites the limitation "the selected area" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites adjusting the burners to direct heat flow to the second area in a second time period and distance. It is unclear if the burners are directing heat flow after a second time period and distance or for
Claim 6 recites the limitation "the predetermined advancing distance" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites at least some steps are controlled. It is unclear what “some steps comprises”. One interpretation suggests some steps can be automatically controlled while the other steps cannot be automatically controlled. Another interpretation suggests all steps can be controlled, but only some are controlled. It is also unclear what steps are included in the “some steps”. For example, some steps can be the first to fourth steps, or it can be the second to fifth steps.
Claim 9 recites the limitation "the heat flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites projecting heat flow according to different areas of the container. It is unclear how the heat flow is change or projected based on the different areas of the container.
Claim 10 recites the limitation "the heat flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the spacing between containers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia X (CN 102225840, machine translation provided) in view of Knight (2,248,430).  Xia teaches a method for fire polishing glass containers comprising the steps of continuously advancing a row of freshly formed glass containers on a conveyor belt, providing a plurality of burners on at least one side of the conveyor belt (page 2 top paragraph), exposing the containers to a burner flame, directing the flame continuously on the surface of each container for an advancing distance along the conveyor belt, to perform polishing of the containers, said burners traveling at the same forward speed of the conveyor belt (page 1 2nd to last paragraph). Xia further teaches moving the burners back to a starting distance once the polishing step of the container has been carried out (page 3 2nd paragraph). However, Xia does not specify adjusting the speed and distance of the containers. Knight teaches a method for fire polishing glass containers comprising the steps of continuously advancing a row of freshly formed glass containers on a conveyor belt (col. 2 lines 45-48), providing a plurality of burners on at least one side of the conveyor belt, exposing the containers to a burner flame to fire polish the glass containers (figure 1 col. 5 lines 48-50. Knight further teaches adjusting the speed of the containers when larger size containers are being processed (col. 6 lines 14-22). Knight also teaches adjusting the distance of the containers relative to the burners for better burner positioning, to accommodate containers that have a different diameter (col. 5 lines 9-21).  It is interpreted that any adjustment made to accommodate different size containers is an adjustment made in real time. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the adjustment of .
Regarding claim 3, Knight teaches aligning each burner according to the shape of the containers (col. 5 lines 22-35).
Regarding claim 4, Xia teaches arranging burners on opposing sides of the conveyor belt, along an advancing direction of the conveyor belt, wherein plurality of burners are spaced a distance from each other (figure).
Regarding claim 10, Xia teaches the burners are located at different heights to project heat flow in steps to predetermine areas of the container (“inclined rail”, page 3 2nd paragraph).
Regarding claim 12, Xia teaches turning the burners on only when tracking containers and turning the burners off when waiting and returning to the starting position awaiting for the next batch of glass containers (page 3 2nd paragraph). Although a flame presence sensor is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed flame presence sensors near the burners so as to automate the process of turning the burners on when glass containers are present and off when glass containers are not present. 
Claims 2, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xia X (CN 102225840) in view of Knight (2,248,430) as applied to claim 1 above, and further in view of Lesche (2009/0217707). Xia teaches the burners project heat flow to different areas of the container as the containers move forward on the conveyor for a predetermined distance (page 3 2nd paragraph). However, Xia doesn’t specify a control means.  Lesche teaches a method for polishing glass containers ([0043]) comprising .
Regarding claims 2 and 11, Lesche further teaches sensors 20 located on at least one side of the conveyor belt that senses the location or position of the glass containers on the conveyor belt, which would naturally provide indications of the speed of the conveyor belt and distance between containers ([0047]-[0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741